Citation Nr: 1403293	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-43 733	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a stomach disorder.  

6.  Entitlement to nonservice-connected pension. 

7.  Entitlement to service connection for a right knee disability. 

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for headaches.






REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL
Veteran and S.F. 
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

At the hearing in July 2013, the Veteran raised the claim of service connection for an ankle disability, which is referred to the RO for appropriate action.

The claim of service connection for headaches is REMANDED to the RO via the Appeals Management Center in Washington, DC.





FINDINGS OF FACT

1.  In February 2012, in writing, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew from the appeal the claims of service connection for hearing loss, tinnitus, a left knee disability, a bilateral shoulder disability, and a stomach disorder and the claim for nonservice-connected pension.

2.  A right knee disability is not currently diagnosed.

3.  The current low back disability, lumbar strain, was not affirmatively shown to have had onset during service; and the current low back disability, lumbar strain, is unrelated to an injury, disease, or event, including muscle spasms, in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from the appeal the claims of service connection for hearing loss, tinnitus, a left knee disability, a bilateral shoulder disability, and a stomach disorder and the claim for nonservice-connected pension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).   

3.  The criteria for service connection for a low back disability, lumbar strain, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter in October 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or, with his authorization, VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess, 19 Vet. App. at 484-86 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded a VA examination in December 2011.  As the examination report is based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  




As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn 

A Veteran may withdraw in writing a substantive appeal at any time before the Board promulgates a decision in the appeal.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 20.204. 

In October 2010, the Veteran perfected an appeal on the claims of service connection for hearing loss, tinnitus, a left knee disability, a bilateral shoulder disability, a stomach disorder, and the claim for  non-service-connected pension.

In a written statement signed in February 2012 and prior to the Board promulgating a decision on the appeal, the Veteran withdrew from his appeal the claims of service connection for hearing loss, tinnitus, a left knee disability, a bilateral shoulder disability, a stomach disorder, and the claim for non-service-connected pension. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal of the claims.

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 






To establish service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).






When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Right Knee Disability 

Evidence 

The service treatment records show that in July 1982 the Veteran complained of right knee pain after two days of pain with walking.  There was no history of trauma.  The pertinent finding was point tenderness at the attachment of the lateral collateral ligament, and the impression was lateral collateral strain.  There is no report of a separation examination.

After service, in his original application for VA disability compensation in October 2009, the Veteran stated that his knee problem began in 1982. 

VA records from 2010 to 2012 contain no complaint, finding, history, treatment, or diagnosis of a right knee disability. 




On VA examination in December 2011, the Veteran stated that he did not know when his right knee condition began and he was unsure if the condition had ever been formally diagnosed.  The Veteran described knee instability and pain.  There was no history of hospitalization, surgery, or treatment.  On evaluation, except for pain, muscle strength and range of motion of the knee was normal.  Gait was normal.  Testing for ligament instability was negative.  X-rays were within normal limits.  The VA examiner reported the examination was normal and there was no diagnosis, because the knee strain in service resolved.

In July 2013, the Veteran testified that he injured his right knee during basic training when running up a hill he tripped and fell on his knee, but he did not go to sick call for the injury.  

Analysis 

In a claim of service connection, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought. A current disability is one that the Veteran has when the claim is filed or is present during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The service treatment records show that in July 1982 the Veteran complained of right knee pain after two days of pain with walking.  There was no history of trauma, and the impression was lateral collateral strain.  In statements and in testimony, the Veteran has stated that his knee problem began in 1982 and that he injured his right knee during basic training, but he did not go to sick call for the injury. 

After service in October 2009, the Veteran filed the current claim for a right knee disability.  At the time of the filing there was no lay or medical evidence of a current right knee disability.  




During the pendency of the appeal, on VA examination in December 2011, the Veteran described knee instability and pain.  There was no history of hospitalization, surgery, or treatment of a right knee disability.  On evaluation of the right knee, except for pain, muscle strength and range of motion of the knee was normal, gait was normal, ligament testing for instability was negative, and X-rays were within normal limits.  The VA examiner reported the examination was normal and there was no diagnosis and that the knee strain in service resolved.  This is persuasive evidence that a current right knee disability is not shown. 

As for the Veteran's right knee pain, the Veteran is competent to describe pain, but pain without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

To the extent the Veteran asserts that he has a right knee disability, the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377. A simple medical condition is one capable of lay observation. 38 C.F.R. § 3.159  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6  Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Whether there is a current right knee disability cannot be competently answered by the Veteran as a lay person based on mere personal observation, as the identification of an underlying knee condition falls outside the realm of common knowledge of a lay person, that is, such a condition is not capable of lay observation.  38 C.F.R. § 3.3159; Jandreau, at 1377.


Also neither residuals of a knee injury nor knee strain is a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, residuals of a knee injury or knee strain is more analogous to an internal disease process, such as rheumatic fever, rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, residuals of a knee injury or knee strain is not the type of condition under case law that has been found to be capable of lay observation.

As the claimed disability is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify residuals of a knee injury or knee strain.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements and testimony are not competent evidence on the question of a current right knee disability and the Veteran's statements and testimony are excluded, that is, not to be considered as evidence favorable to the claim. 


Also while the Veteran is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of residuals of a knee injury or knee strain or evidence of a diagnosis of a right knee disability by a medical professional based on symptoms described by the Veteran. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In the absence of proof of a current right knee disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection for a right knee disability, the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted.

Low Back Disability 

Evidence 

The service treatment records show that in December 1979 the Veteran complained of pain on the right side of the pelvis after physical training, except for tenderness along the musculature, the findings were negative.  The assessment was myalgia.  In March 1982, the Veteran complained of low back pain after heavy lifting and doing push-ups, and the assessment was muscle spasm. There is no report of a separation examination.

After service, in his original application for VA disability compensation in October 2009, the Veteran stated that his low back problem began in 1982. 





VA records from 2010 to 2012 show that in February 2010 and in August 2010 the Veteran complained of low back pain.  

On VA examination in December 2011, the Veteran gave a history of a low back disability diagnosed after a vehicle accident in 1992.  He stated that low back pain began in 1981.  The diagnosis was lumbar strain.  The VA examiner expressed the opinion that it was less likely than not that low back strain was related to the complaint of low back pain in service, because a single complaint of low pack pain in 1982 was not likely to be a causal factor of the current low back strain. 

In July 2013, the Veteran testified that he injured his back during basic training when running up a hill he tripped and fell and twisted his back while carrying a heavy backpack, but he did not go to sick call for the injury.  

Analysis

The Veteran asserts that his low back disability started in service.  After service and during the pendency of the appeal a low back disability, lumbar strain, was diagnosed by VA on examination in December 2011. 

Although there is no record of a back injury in service, because the Veteran did not seek treatment for it, the Veteran is competent to describe a back injury during basic training, which is within the realm of the Veteran's personal experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).


Also the service treatment records do document a back spasm in March 1982.

An untreated back injury and a back spasm in service and the post-service diagnosis of a low back disability, lumbar strain, during the pendency of the appeal, answer the questions of what happened in service and of a current disability.  Competent and credible evidence is still required to establish that the current low back disability, lumbar strain, is related to an injury, disease, or event in service, the nexus requirement. 

As for evidence of a nexus to service, the current low back disability, lumbar strain, is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

As a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  The Veteran as a lay person is also competent to describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.

The Veteran as a lay person however is not competent to identify lumbar strain  based on mere personal observation, as such a condition falls outside the realm of common knowledge of a lay person, that is, such a condition is not capable of lay observation.  Jandreau, at 1377.

Also a lumbar strain is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation.


See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, a lumbar strain is an internal disease processes, analogous to a disease such as rheumatic fever, rather than to flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  

For this reason, lumbar strain is not the type of condition under case law that has been found to be capable of lay observation.  As lumbar strain is not capable of lay observation, lumbar strain is not simple medical condition.  

To the extent the Veteran attributes lumbar strain to service, the association is an inference based on facts and it is an opinion rather than a statement of fact.  

As previously explained, lumbar strain is not a simple medical condition and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current low back disability and an untreated back injury and a back spasm in service.  The Veteran's lay opinion is therefore not competent evidence of a causal relationship or nexus between the claimed disability and service.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim. 




As the Veteran's lay evidence is not competent evidence, the Board considers the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no medical evidence of a diagnosis of lumbar strain before 2011, although the Veteran did provide a history of a diagnosed back disability after a vehicle accident in 1992. 

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, no medical professional has attributed the current lumbar strain to an untreated injury or a back spasm in service.  

The only other medical evidence is the report of VA examination in December 2011 by a VA doctor, who is qualified through education, training, or experience to diagnose and to offer a medical opinion.  After a review of the Veteran's history, the Veteran did not refer to the back injury in basic training, the VA doctor expressed the opinion that it was less likely than not that low back strain was related to the complaint of low back pain in service, because a single complaint of low back pain in 1982 was not likely to be a causal factor of the current low back strain.

The VA medical opinion is persuasive evidence against the claim and there is no other medical evidence to consider and weigh against the unfavorable medical evidence.  

In sum, the Veteran's lay evidence is not competent evidence on the question of a nexus to service and there is no medical evidence favorable to claim.  As the preponderance of the medical evidence is against the claim of service connection for a low back disability, lumbar strain, the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted.


ORDER

The appeal of the claims of service connection for hearing loss, tinnitus, a left knee disability, a bilateral shoulder disability, a stomach disability and of the claim for nonservice-connected pension is dismissed.

Service connection for a right knee disability is denied. 

Service connection for a back disability, lumbar strain, is denied.


REMAND

On the claim of service connection for headaches, the Veteran attributes the headaches to an incident in basic training when he was kicked and he fell and he hit his head on concrete, requiring hospitalization.  As the in-patient records are not in the Veteran's file, and as the record is incomplete further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request in-patient records from the Dwight D. Eisenhower Medical Center at Fort Gordon, Georgia, from October 1979 to December 1979. 




If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has migraine or tension headaches, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current headaches are related to service.  

In formulating the opinion the VA examiner is asked to address whether the current headaches are: 

Residuals of head injury described by the Veteran in 1979 or by being hit in the face in July 1982, or the development of a new and separate condition?

The Veteran's file must be made available to the VA examiner.  

4.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


